                      UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION

                                NO. 5:13-CR-00006-H-1

JASON LEMAR MEDLYN                     )
                                       )
              Petitioner               )
                                       )
      v.                               )             ORDER FOR RELEASE OF
                                       )             PRESENTENCE REPORT
UNITED STATES OF AMERICA               )
                                       )
              Respondent.              )

      For good cause shown, incorporating herein the reasons stated in its motion, the

United States’ Motion for Release of Presentence Report is hereby GRANTED. The

United States Attorney’s Office for the Eastern District of North Carolina is authorized

to provide a copy of Defendant’s Presentence Investigation Report in this matter to the

United States Attorney’s Office for the District of South Carolina.

      This, the 18thday of ______________,
                             March         2021.



                                       _______________________________________
                                       MALCOLM J. HOWARD
                                       Senior United States District Court Judge




            Case 5:13-cr-00006-H Document 228 Filed 03/19/21 Page 1 of 1
